DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-12 and 15-19 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. 
Amendments regarding to 112(b) rejection have been entered. Therefore, this particular objection has been withdrawn due to the applicant's amendments for a “feasible solution”. However, a new 112(b) rejection issue has been raised due to lack of antecedent basis for the recitation of “mapping the discrepancies” to “create a hypothesis” in claims 3, 10 and 17. Please, refer to the Claim Rejections - 35 USC § 112 section for further details.
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 10-24, in which independent claims set 1, 8 and 15 and its pending claims recite the abstract idea of a certain method of organizing human activity under the abstract groups of  “Commercial interactions or legal interactions” and “Fundamental economic principles or practices” (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2) under the improvement in the functioning of a computer, or an improvement to other technology or technical field. The applicant’s arguments are not persuasive and the examiner respectfully disagrees. For the following reasons: 
For Step 2A-Prong 1 starting in p. 10: The applicant argues that the following new limitations recited in the amended claim set 1, 8 and 15 and its features “involve more than just the engagement in commercial or legal interactions and/or a use of fundamental economic practices or principles” and thus, is not directed to an abstract idea: 
collecting a plurality of current medical product data and a plurality of information from a plurality of data domains; 
identifying capacity of production for components utilized during a manufacturing process of a current medical product associated with the current medical product data;

Then the applicant proceeds to cite the MPEP §2106.04(a)(2)(Il)(A) and MPEP §2106.04(a)(2)(Il)(B) to provide examples of abstract groups of “Commercial interactions or legal interactions” and “Fundamental economic principles or practices” along with cases related to each abstract group, respectively on pp. 10 – 14. Finally, the applicant concludes on p. 16 that the “claimed invention is not an abstract idea because it does not belong to any of the enumerated categories described by the MPEP”. However, this is not how an examiner concludes that the claimed invention and its pending claims are part of an abstract idea. Firstly, the pending claims were analyzed and “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” for Step 2A-Prong 2 (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). Thus, it was still considered that the amended claims and its limitation steps as a whole and individually were directed to “Commercial interactions or legal interactions” and “Fundamental economic principles or practices”. Because these steps are involving legal obligations of reporting the required “active ingredients” in medical products (complying with Title II of the Drug Quality and Security Act, called the Drug Supply Chain Security to avoid having illegitimate products) and similarly, have contracts to deliver safe products to consumers when selling medical products in the market and avoid different risks (recalls, penalties, low sales, loss of customer trust, etc.). 

For Step 2A-Prong 2 starting in p. 16: The applicant argues that the claims include other additional elements that integrate the alleged judicial exception into a practical application. Specifically, the functions of the new step limitations in claims 1, 8 and 15 for the collection of data (e.g. medical product data) from different data domains utilizing a “crawler component” (from claim 1) to identify the “capacity of production for components utilized during a manufacturing process” based on “the current medical product data” is further describing the abstract idea by applying computer aided hardware. In other words, the abstract idea described in independent claims 1, 8 and 15 and its additional elements, while also evaluating claims 6, 7 and 14 (crawl component (claim 1); one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, program instructions (claims 8 and 15), convolutional neural network (CNN) (claim 6), machine learning (ML) model, and logistic regression algorithm (claims 6, 7 and 14)), were implemented with computer’s software and hardware, which were merely used as a tool (or its “applying it” to a generic computer) to perform an the process of collecting “medical product data” and identifying “capacity of production for components” utilized in manufacturing for that specific “medical product” to generate a quantity from the data to compare it through a “set of constraints values” to reach a “solution” and determine its “level of risk” ( e.g. “counterfeit risk” in this case). Thus, these limitations do not serve to improve technology or the “health care related software and pharmacology” technology areas (See MPEP § 2106.05(f)). Meaning that the computer functioning is not being improved or there isn’t an improvement without referencing to what is well-understood, routine, conventional activity (e.g. implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, or transmit data) or reciting the limitation steps in a very general or broad manner). 
Similarly, the applicant argues on p.24 that the recited features “further clarify the use of a non-generic computer device” when “the crawl component parses unstructured data of different information sources including websites, utilizes an ML model to extract the context of the unstructured data, utilizes the ML model using NLP techniques for textual data and visual recognition techniques including a CNN for image data”. However, claiming the function in a broad and un-specific manner for these functional steps: “crawling” data and using “Machine Learning (ML)” models or modules with techniques such as “Natural Language Processing (NLP)” for textual data and visual recognition and “Convolutional neural network (CNN)” for image data, do not amount to significantly more than further describing the abstract idea already identified as these are also considered well-understood, routine, conventional activity in the realms of ML technology and text recognition as these are specified at a high level of generality. Thus, this claimed invention in its entirety, is focused on the result of its application, which merely outputs an analysis from the gathered data and no other significant steps would amount more than the judicial exception or abstract idea to be eligible at Step 2A-Prong 2. Finally, and for the same reasons the claimed invention also does not provide an “inventive concept” which “can be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional”, failing Step 2B as well (See MPEP 2106.05). 

Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.
Regarding to the applicant's arguments of rejection under 35 USC §102 and §103 for the independent claims set 1, 8 and 15 and their dependent claims 2-7, 9-14 and 16-20 on pages 24 – 29: Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the prior art previously referenced satisfies the newly limitations introduced in the amended claims. Specifically, Truscott does teach in ¶0052, ¶0113 and ¶019 the “identifying capacity of production  for components utilized during a manufacturing process of a current medical product associated with the current medical product data” recited in the amended independent claims 1, 8 and 15. In contrast to what the applicant specifically argues on pages 26 – 27 as “identifying the plurality of current medical product data comprising components used to assemble the current medical product across a supply chain to track a stream of commerce until the current medical product is assembled" which would no be the same to what is specifically recited in these claims and therefore this argument is not persuasive. As for §103 rejection arguments and remarks are considered moot as an additional prior art was cited to satisfy the new added limitations. Please, refer to the Claim Rejections - 35 USC § 103 section for further details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because claims 3, 10 and 17 recite that a “mapping the discrepancies to create a hypothesis based on a point of control and a value”. The recited “discrepancies” are indefinite as the example provided by the applicant specifications in ¶0062 and ¶0077, as there is insufficient antecedent basis because the term “discrepancies” is not specified if it corresponds to other types of “discrepancies” or if these are being referred to the “one or more discrepancies” from the “current medical product” as previously mentioned in the first two lines in claims 3, 10 and 17. Thus, for examination purposes the examiner has interpreted the functionality of this limitation step in a general sense applying the Broadest Reasonable Interpretation (BRI) for a “current medical product” and other “discrepancies” such as their side effects, etc. Therefore, the scope of what is claimed is not clear for these reasons and is considered to be indefinite. 
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 8 is being used as the most representative of the independent claims set 1, 8 and 15. Step 1: the claimed invention falls under statutory categories of a process, a machine and an article of manufacture. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
collecting a plurality of current medical product data and a plurality of information from
a plurality of data domains by utilizing a crawl component to identify the current medical product data; 
identifying capacity of production for components utilized during a manufacturing process of a current medical product associated with the current medical product data;
generating a quantity associated with each of one or more active principles in a current medical product based on the plurality of current medical product data and the plurality of information from a plurality of data domains; 
comparing the generated quantity associated with each of the one or more active principles in the current medical product with one or more constraints associated with a solution associated with the current medical product; and 
determining a level of counterfeit risk based on the compared quantity associated with each of the one or more active principles in the current medical product with the one or more constraints from the solution associated with the current medical product.

These limitations, describe a method, a system and a computer program product for identifying and evaluating medical product information to efficiently verify the consistency of medical products. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” by evaluating legitimacy of medical products to better differentiate from imitated and/or falsified medical products that do not comply with their required amounts of active ingredients and real quality ratings, among other medical principles. Thus, resulting in the loss of customer trust to a business brand and business relations while these factors translate into a big loss in sales activities. As disclosed in the specification, this invention provides “a system, method and program product for verifying the consistency of a medical product” by “verifying the consistency of a medical product (i.e., drug, medication) based on the quantity and/or quality of the active principle” (See specifications in ¶0021).  Also, it represents a certain method of organizing human activities in the form of “fundamental economic principles or practices” by mitigating risk of being compared to counterfeited medical products, loose potential sales and being associated with causing harm to current clients or failing to comply with Title II of the Drug Quality and Security Act, called the Drug Supply Chain Security by having illegitimate products.
Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the independent claims set 1, 8 and 15 do as a whole, while looking for their additional element(s) of crawl component (claim 1); one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions (claims 8 and 15) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. This is due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic devices or the non-transitory computer, as recited in its preamble as a “computer-implemented method” and a “computer-implemented product”, to perform steps that define the abstract idea. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 6, 7 and 14, it recites the additional element(s) of a convolutional neural network (CNN) (claim 6), machine learning (ML) model, and logistic regression algorithm (claims 6, 7 and 14) which are merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and inherit machine learning technology and these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
Step 2B: For claims 1, 6, 7-8 and 14-15, these claims recite the additional elements: crawl component (claim 1); one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, program instructions (claims 8 and 15), convolutional neural network (CNN) (claim 6), machine learning (ML) model, and logistic regression algorithm (claims 6, 7 and 14)  and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, 9-14 and 16 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2/9/16 and 3/10/17 (directed to claims 2/9/16):  further describes the abstract idea of the consistency verification system and the results, based on a current medical product’s characteristics such as active principle(s), an associated solution and its constraints, and discrepancies to inform and present users. Thus, being directed to the abstract idea group of “engaging in commercial or legal interactions” as it these limitations are promoting customer trust so a business brand and business relations are validated and successful by disclosing drug facts.
Claims 4/11/18 and 5/12/19: further describes the abstract idea of the consistency verification method and the results, based on a current medical product’s characteristics, determine whether the level of counterfeit is high or low to inform and present to authority users which is related to the mitigation of risk and to comply with law, thus falling under the abstract idea groups of “engaging in commercial or legal interactions” and “fundamental economic principles or practices”.
Claims 6, 13 and 20:  further describes the abstract idea of the consistency verification program method and the extraction and manipulation data, by parsing and crawling by using Natural Language Processing (NLP), machine learning (ML) model, text and visual recognition techniques, including convolutional neural network (CNN) for image data and over different information sources to generate a current medical product’s characteristics or features and normalize the aggregation of it in datasets. Thus, these limitations can be attributed to “engaging in commercial or legal interactions” for validation purposes by cleansing and merging data which would be data presented and altered to promote customers trust.
Claims 7 and 14: further describes the abstract idea of the consistency verification method and the use of machine learning (ML) and regression algorithms to train models that determine active principle’s acceptable limits in a current medical product to build an objective function which can be directed to “fundamental economic principles or practices” by mitigating risk of drugs overdoses. 

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 


Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
    
Claims 1-5, 7, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Clark-Joseph (U.S. Pub No. 20200080980 A1) in view of Truscott (U.S. Pub No.  20200160960 A1).
Regarding claims 1, 8 and 15: 
A computer-implemented method comprising: (claim 1)
A computer system for verifying a consistency of a current medical product, comprising: (claim 8)
A computer program product for verifying a consistency of a current medical product, comprising: (claim 15)
This independent claim set has been represented by claim 8
Clark-Joseph teaches:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (“In another aspect, provided herein are systems for providing a validated unit of a medication to an end-user or distributing business, comprising: one or more processors; and a non-transitory computer readable medium comprising instructions operable, when executed by the one or more processors.” ¶0010; Fig 4 (Software)) 
collecting a plurality of current medical product data and a plurality of information from a plurality of data domains; (“Optionally, information contained in the database may be viewed or downloaded by a user. The database may comprise a compilation of reports containing information regarding the composition of a plurality of different samples obtained from various sources. The database in some instances may provide utility in identifying sources of counterfeit or improperly formulated pharmaceutical products.” ¶0026; Fig 5 (515 and 525)) Examiner note: Also, refer to ¶0120 for details regarding accessing sources such as “a particular product's national drug code (NDC)” retrieved from the database and ¶0122 for retrieval of obtaining a “plurality of different medications” from “publicly available databases, such as those maintained by the U.S. Food and Drug Administration (FDA)” details. 
generating a quantity associated with each of one or more active principles in the current medical product based on the capacity of production for the components; (“algorithms are performed for identification and approximate quantitation of inactive ingredients, with particular restriction to the spectral library generated from the retrieved short list which is specific to that drug's national drug code (NDC). These algorithms may comprise standard Raman spectroscopic analysis (e.g., quantitative or semi-quantitative), with some modifications... First, the solvent system is used to separately analyze the API, thereby obtaining an extremely precise quantitative measurement of API [Active Pharmaceutical Ingredient] content and better limits of detection (LODs) for impurities or contaminants that are related to the API being analyzed (e.g., bupropion impurity A). Second, because an exact list of ingredients that a particular pill is expected to contain is known from the national drug code (NDC) for the pill, an exact list of substances the pill should contain can be retrieved from the database. Thus, a routine identification algorithm can be performed with a narrowly tailored spectral library. If the pill contains any substance or impurity not found on this list of substances, the batch or subset of a batch could be failed and not dispensed. By concentrating analysis on detection of any unknown substances, the special structure of the experimental circumstances can be exploited and external information can be leveraged to better produce a correct answer. In addition, semi-quantitative analysis may be performed (rather than more thorough quantitative analysis) to produce a rough approximation (e.g., with no more than about 10%, about 20%, about 30%, about 40%, or about 50% error) of quantitation of inactive ingredients. ¶0122; Fig 4 (Software)) Examiner note: Under Broadest Reasonable Interpretation (BRI), the generation step of a quantity associated with a medical product’s active principle(s) or its key components based on its current data and other data domains is being interpreted as the “identification and approximate quantitation of inactive ingredients” by comparing it to different data domains such as “short list…specific to that drug's national drug code (NDC)” and from a “spectral library” or from “external information”. Also, refer to ¶0124 to learn more about the “certificate of analysis (CoA) information [which] may be included with dispensed medications” and ¶0109 for other types of references used by the “algorithm”.
comparing the generated quantity associated with each of the one or more active principles in the current medical product with one or more constraints associated with a solution associated with the current medical product; and (“In addition, wet-lab and software innovations may be integrated. The medication may be validated or analyzed (e.g., for dosage analysis) with an error less than 0.1%, 0.2%, 0.5%, 1%, 2%, 5%, 10%, 15%, or 20%. The medication may be validated or analyzed (e.g., for dosage analysis) to ensure that variability in dosage or weight is no more than 0.1%, 0.2%, 0.5%, 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 15%, or 20%. Variability cutoffs for each drug may also be established based in part on a regulatory cutoff for allowed variability and optionally could be made more stringent... The validation or analysis of the medication may comply with ISO 17025 standards. The validation or analysis of the medication may comply with USP <905> standards as to content and uniformity, such that if a tested batch or subset of a batch of medication is measured to fall outside of the bounds indicated by the standards, then it is marked as failing the validation test, rejected for human consumption, and returned to the manufacturer for refund.” ¶0076; Fig 4 (Software)) Examiner note: Under BRI, the comparing step of the generated active principles quantity from the medical product with the constraints to reach a solution is being interpreted as the “validation analysis or dosage analysis” done to the medication based on industry standard comparisons. Also, refer to ¶0122-124 for more information regarding “certificate of analysis (CoA)” and the confidence errors used after comparing the API dosages and possible impurities and contaminants.
determining a level of counterfeit risk based on the compared quantity associated with each of the one or more active principles in the current medical product with the one or more constraints from the solution associated with the current medical product. (“The validation or analysis of the medication may comply with ISO 17025 standards. The validation or analysis of the medication may comply with USP <905> standards as to content and uniformity, such that if a tested batch or subset of a batch of medication is measured to fall outside of the bounds indicated by the standards, then it is marked as failing the validation test, rejected for human consumption, and returned to the manufacturer for refund.” ¶0076; Fig 4 (Software)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the determination step regarding the level of counterfeit risk based on APIs quantity and the one or more constraints from the solution is being interpreted as the “compliance” of the “validation or analysis of the medication” with respect to the different industry standards mentioned in this reference such as “USP <905> standards” or “ISO 17025 standards” or “other FDA and other regulatory standards.”. Also, refer to ¶0055 to learn more about the report given regarding APIs in medications and a summary of their status regarding being counterfeited or not.

Clack-Joseph does not explicitly teach the following new amended limitation step. However, Truscott which is analogous prior art directed to the identification and verification of a “medication in a container” to “ensure that the prescription was filled correctly” and to “analyze the medication (e.g., perform a chemical analysis) to identify and/or verify the medication” with another device (See abstract and ¶0012). Thus, teaches: 
identifying capacity of production for components utilized during a manufacturing process of a current medical product associated with the current medical product data; (“the first machine learning model has been trained to identify a medication, a dose of medication, and an amount of medication and to determine an identification confidence level based on historical image data and historical weight data, and, when processing the image data and the weight data to determine the information concerning the medication, the medication identification and verification platform may process the image data and the weight data using the first machine learning model to identify the medication, a dose of the medication, and an amount of the medication and determine an identification confidence level.” ¶0113; Fig 3 (330); Fig 5 (520 and 530); Fig 7 (705, 720 and 725)) Examiner note: Under BRI and in light of the applicant specifications in ¶0024-25 and ¶0090, the capacity of production for components associated with the current medical product data has been interpreted as the processing of the “medication identification and verification platform” and “information concerning the medication” to identify “a dose of the medication, and an amount of the medication”. Also, refer to ¶0052 for details when the platform needs to identify an “amount of medication removed” from the container with respect to “image and weight data”, and ¶0114 for more details of “information concerning the medication” and ¶0119 for the analysis of “prescription information” of a medication per container that includes “a dose of the medication, and an amount of the medication (block 705)”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Clark-Joseph with the ability of identifying the capacity of production for components utilized of a current medical product associated with the current medical product data, as taught by Truscott because such functions would be essential to verify “the industry capacity to produce those key components at the appropriate quality and quantity to thereby validate the consistence of production flow and determine if there is a counterfeit risk” as the applicant expresses in ¶0024 of their specifications. Also, Truscott recognizes that “a pharmacist, a medication filling device, and/or a pharmacist aided by a medication filling device, and/or the like may fill a container with medication (e.g., pills, capsules, tablets, and/or the like) according to one or more instructions, such as a prescription. In some cases, there is a need to identify and/or verify the medication in the container (e.g., to ensure that the prescription was filled correctly).” (Truscott; ¶0012) and thus, deliver a safe sale and avoid loss of customer trust or product recall risks in a business as well.

Regarding claims 2, 9 and 16: 
The combination of Clark-Joseph and Truscott, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Clark-Joseph further teaches:
presenting, to a user, a plurality of results associated with the compared quantity associated with each of the one or more active principles in the current medical product with the one or more constraints from the solution for the current medical product. (“the report may present the identity of one or more molecules present in the sample, the quantity of one or more molecules present in the sample, or both. In some cases, the report may indicate the presence of an active ingredient present in the sample and additionally, the presence of one or more excipients, one or more impurities, and the like. In some cases, the report may provide a list of all of the ingredients found within a sample and/or their quantities. In some cases, the report may confirm that the sample is of the intended composition (e.g., is authentic). In other cases, the report may confirm that the sample is of an unintended composition (e.g., counterfeit). The report may be presented in any number of different ways, including alphanumerical presentation, graphical presentation and the like. In some cases, the report may include spectral data represented graphically. In some cases, the report may summarize the results of the analysis in any number of lists, tables, charts, and the like. The report may be presented to an end-user or distributing business in a tangible form (e.g., on a sheet of paper) or may be presented to in an electronic format. Electronic reports may be accessed via, e.g., the Internet or by e-mail.” ¶0055; Fig 4) Examiner note: Also refer to ¶0082 for more info regarding “certificate of analysis” which is part of the report.

Regarding claims 4, 11 and 18: 
The combination of Clark-Joseph and Truscott, as shown in the rejection above, discloses the limitations of claims 2, 9 and 16.
Clark-Joseph further teaches:
in response to determining that the compared quantity associated with each of the one or more active principles in the current medical product are outside of the one or more constraints from the solution for the current medical product, determining the level of counterfeit risk is high; and (“In some aspects, a sample's validation status is validated if a concentration of an ingredient in a sample, a quantity of an ingredient in a sample, a mass of a sample, or a composition of a sample is within at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 99% or greater than 99% of an ingredient in a reference, a quantity of an ingredient in a reference, a mass of a reference, or a composition of a reference.” ¶0093; Fig 4) Examiner note: Under BRI, the determining step of a high level of counterfeit risk based on comparing APIs quantities with their respective constraints is being interpreted as the validation status of a “a concentration of an ingredient in a sample, a quantity of an ingredient in a sample, a mass of a sample, or a composition of a sample is within …[a] greater than 99% of an ingredient in a reference, a quantity of an ingredient in a reference, a mass of a reference, or a composition of a reference”. Also, refer to ¶0094 for dispensing validated medications.
notifying one or more authorities that the compared quantity associated with each of the one or more active principles in the current medical product are outside of the solution for the current medical product. (“In some cases the failed drug/batch can be returned to a manufactured for a full refund, or is reported to the proper agency and/or is destroyed by the supplier. Alternatively, the supplier may return the failed batch to the manufacturer, and the manufacturer may destroy the failed batch.” ¶0111; Fig 4 (Software)) Examiner note: Under BRI, the notifying step regarding discrepancies is being interpreted as the action of “reporting” a “failed drug/batch validation” tests. Also, refer to ¶0113 regarding “analytical tests” to double check the authority’s standards and regulations in a medical product and ¶0005 regarding reporting discrepancies to various parties in the supply chain.

Regarding claims 5, 12 and 19: 
The combination of Clark-Joseph and Truscott, as shown in the rejection above, discloses the limitations of claims 2, 9 and 16.
Clark-Joseph further teaches:
in response to determining that the compared quantity associated with each of the one or more active principles in the current medical product are inside of the one or more constraints from the solution associated for the current medical product, determining the level of counterfeit risk is low. (“In some aspects, a sample's validation status is validated if a concentration of an ingredient in a sample, a quantity of an ingredient in a sample, a mass of a sample, or a composition of a sample is within at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 99% or greater than 99% of an ingredient in a reference, a quantity of an ingredient in a reference, a mass of a reference, or a composition of a reference.” ¶0093; Fig 4) Examiner note: Under BRI, the determining step of a high level of counterfeit risk based on comparing APIs quantities with their respective constraints is being interpreted as the validation status of a “a concentration of an ingredient in a sample, a quantity of an ingredient in a sample, a mass of a sample, or a composition of a sample is within at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 99%... of an ingredient in a reference, a quantity of an ingredient in a reference, a mass of a reference, or a composition of a reference”. Also, refer to ¶0094 for dispensing validated medications.
Regarding claims 7 and 14: 
The combination of Clark-Joseph and Truscott, as shown in the rejection above, discloses the limitations of claims 6, 13 and 20.
Clark-Joseph do not explicitly teach the following limitation(s). However, Truscott teaches:
training a machine learning (ML) model for each dimension associated with each data domain, (“Medication identification and verification platform 330 may process, using a first machine learning model, the image data and the weight data to determine information concerning the medication and verify the medication based on the prescription information and the information concerning the medication. Medication identification and verification platform 330 may obtain additional image data related to a seal of the container and may process, using a second machine learning model, the additional image data to determine information concerning the seal. Medication identification and verification platform 330 may automatically generate, based on the information concerning the medication and the information concerning the seal, a message concerning the medication and the seal and may cause the message to be sent to an additional device, such as medication device 310, for presentation by the additional device.” ¶0065; Fig 3 (330)) Examiner note: Under BRI, the training a machine learning (ML) model for each data domain is being interpreted as the use of a first and second ML to obtain “prescription information and the information concerning the medication” and “additional image data to determine information concerning the seal”. 
wherein a logistic regression algorithm is utilized, (“the medication identification and verification platform may use a classification technique, such as a logistic regression classification technique, a random forest classification technique, a gradient boosting machine (GBM) classifier technique, and/or the like to determine a categorical outcome (e.g., that particular historical information is associated with a particular medication, a particular dose of medication, a particular amount of medication, and/or the like).” ¶0029; Fig 3 (330)) Examiner note: Under BRI, the logistic regression algorithm is/are being interpreted as the “a logistic regression classification technique”. 
wherein one or more output values associated with each of the trained ML model is a coefficient for each dimension, (“For example, the medication identification and verification platform may portion the historical information into a training set (e.g., a set of data used to train the machine learning model), a validation set (e.g., a set of data used to evaluate a fit of the machine learning model and/or to fine tune the machine learning model), a test set (e.g., a set of data used to evaluate a final fit of the machine learning model), and/or the like. In some implementations, a minimum feature set may be created from pre-processing and/or dimensionality reduction of the historical information.” ¶0028; Fig 1B (112)) Examiner note: Under BRI and in light of the applicant’s specifications in ¶0028 and ¶0059, the coefficient for each dimension is being interpreted as the “a minimum feature set” to calculate the “historical information” which includes “historical information concerning medication, historical image data, and/or historical weight data” to “identify a medication, a dose of medication, and an amount of medication, and/or the like, based on image data and weight data and/or to determine an identification confidence level.”(refer to ¶0026). Also refer to ¶0027-28 to learn more about the ML
wherein each coefficient includes an acceptable limit for the one or more active principles associated with the current medical product; and (“An identification confidence level may indicate a predicted level of accuracy concerning identification of a medication, a dose of medication, an amount of medication, and/or the like. For example, a low identification confidence level may indicate a low predicted level of accuracy (e.g., less than a particular percentage accuracy), a high identification confidence level may indicate a high predicted level of accuracy (e.g., greater than or equal to the particular percentage accuracy), and/or the like.” ¶0026; Fig 1B (112)) Examiner note: Under BRI, the acceptable limit for the one or more active principles associated with the current medical product is being interpreted as the “confidence level”.
building an objective function from each coefficient for each of the one or more active principles in the current medical product. (“Additionally, or alternatively, the medication identification and verification platform may use a support vector machine (SVM) classifier technique to generate a non-linear boundary between data points in the training set. In this case, the non-linear boundary is used to classify test data (e.g., historical information) into a particular class (e.g., a class indicating that particular historical information is associated with a particular medication, a particular dose of medication, a particular amount of medication, and/or the like).” ¶0030; Fig 1B (112)) Examiner note: Under BRI, the objective function is being interpreted as the ability “vector machine (SVM) classifier” have to generate a “non-linear boundary between data points in the training set”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Clark-Joseph with the ability of training a machine learning (ML) model for each data domain and applying a logistic regression algorithm to train the ML model with coefficients and accepted limits for the active principles that a current medical product might have, as taught by Truscott because such function would be efficient to “to determine a categorical outcome (e.g., that particular historical information is associated with a particular medication, a particular dose of medication, a particular amount of medication, and/or the like).” Additionally or alternatively, “a recursive feature elimination procedure [can be performed] to split the data of the minimum feature set into partitions and/or branches, and use the partitions and/or branches to perform predictions (e.g., that particular historical information is associated with a particular medication, a particular dose of medication, a particular amount of medication, and/or the like). Based on using the recursive feature elimination procedure, the medication identification and verification platform may reduce utilization of computing resources relative to manual, linear sorting and analysis of data points, thereby enabling use of thousands, millions, or billions of data points to train the first machine learning model, which may result in a more accurate first machine learning model than using fewer data points.” (Truscott; ¶0029).

Claims 3, 6-7, 10, 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Clark-Joseph (U.S. Pub No. 20200080980 A1) in view of Truscott (U.S. Pub No.  20200160960 A1) in further view of Nigam (U.S. Pub No. 20130226616 A1).
Regarding claims 3, 10 and 17: 
The combination of Clark-Joseph and Truscott, as shown in the rejection above, discloses the limitations of claims 2, 9 and 16.
Clark-Joseph further teaches:
identifying one or more discrepancies associated with the one or more active principles from the current medical product; and (“In some instances, a characteristic may comprise quantities of ingredients (e.g. active pharmaceutical ingredient, active substances, active constituent, proteins, etc.) and/or excipients… In some cases, the methods may identify one or more characteristics of the more than one ingredient substantially simultaneously. In some aspects, the one or more characteristics may include the identity and/or quantity of more than one excipient in the sample.” ¶0024; Fig 4 (Software)) Examiner note: Also, refer to ¶0046 and ¶0118 regarding other methods of identifying APIs in a medical product.
notifying one or more authorities on the identified one or more discrepancies. (“In some cases the failed drug/batch can be returned to a manufactured for a full refund, or is reported to the proper agency and/or is destroyed by the supplier. Alternatively, the supplier may return the failed batch to the manufacturer, and the manufacturer may destroy the failed batch.” ¶0111; Fig 4 (Software)) Examiner note: Under BRI, the notifying step regarding discrepancies is being interpreted as the action of “reporting” a “failed drug/batch validation” tests. Also, refer to ¶0113 regarding “analytical tests” to double check the authority’s standards and regulations in a medical product and ¶0005 regarding reporting discrepancies to various parties in the supply chain.

Neither Joseph-Clark or Truscott explicitly teach the following new amended limitation and its function. However, Nigam is an analogous art that in its nature is used addresses the drug-safety surveillance and the safety of off-label usage (from off-label drugs which are pharmaceutical drugs used for an unapproved indication or in an unapproved age group, dosage, or route of administration) by incorporating tools for automated coding of unstructured text using natural language processing, and data from spontaneous reporting systems such as the existence of over 250 biomedical ontologies, and the increasing access to large volumes of electronic medical data. Thus, teaches:
mapping the discrepancies to create a hypothesis based on a point of control and a value; (“As an example, suppose it is desired to calculate the drug-first fraction of Vioxx versus myocardial infarction (MI). There is an observed drug-first fraction from the STRIDE data. Then, fixing the disease (MI) for every drug X in the vocabulary associated with MI, each drug-first fraction (X-MI) measured against the overall frequencies of each drug is counted. A locally weighted smoothing regression (LOESS) is fit across all X-MI pairs (from the 986,850 pairs) to estimate the drug-first fraction for Vioxx-MI. This estimate serves as an expected value, which represents the null hypothesis that drugs with frequencies similar to Vioxx would have similar drug-first fractions against MI. Deviations from this expected value can be quantified” ¶0184; Fig 10 (1110); Fig 17) Examiner note: Under BRI and in light of the applicant specifications in ¶0077, the function of mapping discrepancies of a medical product to create a hypothesis based on a point of control and a value has been interpreted as the function of calculating and plotting “drug-first fraction of Vioxx versus myocardial infarction (MI)” by a “null hypothesis” test. Furthermore, this specific limitation step is lacking antecedent basis for the “mapping of discrepancies” as it is “indefinite” as it is not specifically directed to “one or more discrepancies from the current medical product”, thus the examiner interpreted the functionality of the step limitation in the broadest reasonable interpretation as “discrepancies” could be “adverse events” such as “MI” as stated above. Also, refer to ¶00231-233 for more “p-value” and “control groups” examples using the drug “cilostazol groups” as part of the tests. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Clark-Joseph as modified by Truscott with the abilities of mapping discrepancies of the current medical product data to create a hypothesis based on a point of control and a value, as taught by Nigam because it would be “obvious to try” to incorporate an statistical analysis such as t-test, ANOVA or a P-value methods which are based in hypothesis tests to estimate how much of a different quantity was produced from a medical product’s specific component into other patients medications so it can be reported to authorities to trigger a proper recall of the products sold by a company. Also, Nigam recognizes that “Given the amount of self-reported data, the increasing searches for health information online, and the increasing access to electronic health records, there is a need in the art to combine multiple data sources for active surveillance of drug safety profiles. There is a further need in the art to use existing public ontologies for drugs and diseases, unstructured textual sources after automated processing, and complementary data sources for new methods that can overcome the limitations of the prior art to construct a data-driven safety profile for drugs.” (Nigam; ¶0013).

Claims 3, 6-7, 10, 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Clark-Joseph (U.S. Pub No. 20200080980 A1) in view of Truscott (U.S. Pub No.  20200160960 A1) in further view of Nigam (U.S. Pub No. 20130226616 A1) and Hadad (U.S. Pub No. 20190295440 A1).
Regarding claims 6, 13 and 20: 
The combination of Clark-Joseph and Truscott, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Neither Clark-Joseph or Truscott explicitly teach the following amended limitation steps and the use of a “crawl component” with “feature extraction techniques” to “parse” different information sources from websites and the function of visual recognition techniques including a “convolutional neural network (CNN)” that a “machine learning (ML)” model can execute for image data. However, Nigam teaches:
the crawl component parsing through a set of unstructured data including different information sources including websites; (“Unlike natural language processing methods that analyze grammar and syntax, the annotator workflow according to an embodiment of the invention is a system that extracts terms. For example, an embodiment uses biomedical terms from the NCBO BioPortal library and matches them against input text. In an embodiment of the invention, the annotator workflow incorporates the NegEx algorithm to incorporate negation detection—the ability to discern whether a term is negated within the context of the narrative.” ¶0142; Fig 4 (440, 442 and 444)) Examiner note: Under BRI, the parsing step from unstructured data from information source producers is being interpreted as the function the “annotator workflow” uses to “extract” and “analyze” and “discern” terms and compare them to “input text”. Also, refer to ¶0061-63 and ¶0087 for general details.
based on the parsing, the crawl component utilizing feature extraction techniques to identify one or more features associated with the current medical product from the parsed unstructured data by utilizing one or more feature extraction techniques; (“The annotation process utilizes the NCBO BioPortal ontology library to identify drug, disease and AE terms in clinical notes using a dictionary generated from the relevant ontologies, such as SNOMED-CT, RxNORM, and MedDRA.” ¶0096; Fig 4 (440, 442 and 444)) Examiner note: Under BRI, the identification of a current medical product features is being interpreted as the identification of “drug, disease and AE terms” in “clinical notes” which can be considered unstructured data, utilizing “extraction techniques” such as the “annotation process”. Also, refer to ¶0074 for more details regarding other biomedical concept and features recognized.
extracting the crawl component using a machine learning (ML) model to extract a plurality of context from the identified one or more features wherein the ML model uses natural language processing (NLP) techniques for textual data and visual recognition techniques including a convolutional neural network (CNN) for image data; (“The annotation of step 506, therefore, provides a structured data set. Indeed this structured data set can be facilitated through the implementation of natural language processing [NLP], ontologic annotation, other contextual annotation such as temporal references, and machine learning for data mining. Formulas for enrichment analysis and standard algorithms for machine learning are used in the present invention.” ¶0088; Fig 5 (506 and 508)) Examiner note: Also refer to ¶0159 for more information regarding NLP.
merging the set of unstructured data associated with the extracted plurality of context from the identified one or more features into one or more datasets; (“In an embodiment of the invention for the understanding of adverse events, the critical barriers in current methods are addressed by using unstructured EHR data in combination with AERS and health search data (to compensate biases in each data set), testing in a patient-centric manner to identify multi-drug AEs; and using the aggregations provided by existing public ontologies for drugs, diseases and adverse events to combine data sources as well as to reduce multiple testing.” ¶0104; Fig 10 (1108)) Examiner note: Under BRI, the merging step for unstructured data to create data sets is being interpreted as the aggregations of “unstructured EHR data in combination with AERS and health search data (to compensate biases in each data set), testing in a patient-centric manner to identify multi-drug AEs; and using the aggregations provided by existing public ontologies for drugs, diseases and adverse events to combine data sources”. Also refer to ¶0018.
cleansing the one or more datasets, wherein one or more sets of erroneous data values are eliminating; (“The service uses the hierarchical information present in ontologies as well as the term frequency and syntactic type information on individual terms mined from Medline to create “clean lexicons. Because most biomedical concepts are noun phrases, the quality of disease lexicons derived from the UMLS or BioPortal ontologies can be improved by removing those terms whose dominant syntactic types are not noun phrases. In addition, by focusing on removing the most frequent terms, the precision of feature-extraction based on dictionary based concept recognizers can be improved. For example, terms, such as ‘study,’ ‘treatment,’ ‘patients,’ or ‘results,’ have little value as features for data-mining.” ¶0073-74; Fig 4 (430)) Examiner note: Under BRI, the dataset(s) cleansing by eliminating erroneous data values is being interpreted as the “clean lexicons” mined to present improved ontologies and have better “concept recognizers”. Also, refer to ¶0104 to learn about the bias compensation when combining structured and unstructured data from different data domains and ¶0179 as an example of data pairing. 
generating the cleansed one or more datasets in absence of one or more outliers, wherein the generated one or more datasets are syntactically correct and semantically correct; and (“In an embodiment of the invention, the digital medical records are no longer used after annotation and extraction of coded data. In this way, the resultant information 446 (after term recognition) and 448 (after negation detection) is devoid of any personal or identifying information. Thus, in an embodiment of the invention, annotation of medical records can be done within the confines of an institution that must abide by strict confidentiality and legal requirements. Once annotated, however, the information can be processed and analyzed by outside entities without fear of breaching confidentialities or violating privacy laws.” ¶0091; Fig 10 (506)) Examiner note: Under BRI, the generation of the cleansed datasets, eliminating outliers, while being syntactically and semantically correct is being interpreted as the of “devoid[ance] of any personal or identifying information” as an example of data manipulation. Also, refer to ¶0184 for an example using a statistical feature called local regression (LOESS) to compensate and fit the drug “Vioxx” versus the “myocardial infarction (MI)” models (i.e. data pairing of this off-label drug and a side effect of this drug when treated for another purpose) and ¶0160 to learn about the tools used to increase the precision in terms reading context to compare it to each data feature or classification. 
normalizing the generated one or more datasets. (“The training set in this embodiments comprises 1,550 samples: 980 indications and 570 adverse events. Each feature is normalized to have mean zero and variance one for these 1,550 drug-disease pairs. A support vector machine (SVM) is applied on the ten features to produce a classifier that can classify any given drug-disease pair into drug-indication and drug-AE classes if given the ten feature quantities for that pair.” ¶0193; Table 1) Examiner note: Under BRI, the normalization step is being interpreted as having each feature “normalized to have mean zero and variance one for these 1,550 drug-disease pairs”. Also refer to ¶0220 for another example and ¶0070 to understand the benefits of this functional step.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Clark-Joseph as modified by Truscott with the abilities of parsing unstructured data coming from medical product data, identify its features by extracting the context with natural language processing (NLP) techniques, cleansing it by removing erroneous outliers to have terms that are semantically and syntactically correct and normalizing it, as taught by Nigam because “Given the amount of self-reported data, the increasing searches for health information online, and the increasing access to electronic health records, there is a need in the art to combine multiple data sources for active surveillance of drug safety profiles. There is a further need in the art to use existing public ontologies for drugs and diseases, unstructured textual sources after automated processing, and complementary data sources for new methods that can overcome the limitations of the prior art to construct a data-driven safety profile for drugs.” (Nigam; ¶0013).

Neither Clark-Joseph, Truscott or Nigam explicitly teach the use of a “crawl component” with “feature extraction techniques” and the functional steps of “parsing” different information sources from websites and the function of visual recognition techniques including a “convolutional neural network (CNN)” that a “machine learning (ML)” model can execute for image data. However, Hadad is an analogous prior art related to “systems and methods that can continuously collect a vast amount of data (e.g., ingredients in a dish, nutrition information, glucose levels, blood pressures, temperature, etc.) from discrete sources, analyze and restructure the data into a common format, assess and predict correlations between an individual's consumed foods and biomarkers, and provide personalized nutrition recommendations based on the individual's health and metabolic state at any given time.” Similarly, this system includes “plethora of databases and services” that can include “healthcare providers” for “medical purposes” as well. (See abstract and ¶0002 and ¶0004). Thus, Hadad teaches these functional steps: 
the crawl component parsing through a set of unstructured data including different information sources including websites; (“One or more automated web-crawlers can be configured to search for the portion of the food-related data from Internet sources. The portion of the food-related data from the Internet sources can comprise (1) websites of restaurants with menus posted online, (2) websites of food manufacturers, and/or (3) food recipe websites.” ¶0026; Fig 1 (210)) Examiner note: Also, refer to ¶0028 for the crawling component and its function details.
the crawl component utilizing feature extraction techniques (“The food analysis system 210 can utilize automatic spider builders (also known as crawlers) to crawl the Internet to obtain all data related to foods, abstract and classify food-related information, and store the information in the database(s) 240. The Internet 120 can include websites of restaurants with their menus, food manufacturers, and recipe blogs. Each website can have a different structure, and can be disorganized and outdated. The automatic spider builders of the food analysis system 210 can detect the layout of each website by detecting an XPath corresponding to each food name, description, price, ingredients, etc. The XPath (or XML path language) can be a query language for selecting data points from an XML (extensible markup language) data structure, such that of a restaurant's website. The automatic spider builders can scale up a data collection process of the food analysis system 210 by orders of magnitude. The automatic spider builders can allow a content management team without technical skills to easily add thousands of new foods into the food analysis system 210.” ¶0234; Fig 1 (210)) 
wherein the ML model uses…visual recognition techniques including a convolutional neural network (CNN) for image data; (“the food image recognition engine can include an algorithm comprising the following. First, a complete ontology of visual cues for foods (VICUF) is constructed. This is an ontology of any visual cue that human beings (or computers) may use to identify the food that is before them, and may include: (1) Combo food items (e.g. Greek salad, or a burrito); (2) Ingredients (e.g. banana, apple, shrimps); and (3) Other cues (e.g. cup, liquid, fried, etc.). Knowing the entire ontology of VICUF can be used in conjunction with other inputs to obtain a more accurate identification of restaurant dishes. Next, a robust corpus for each label in VICUF is created. Ideally each label in the training set is to be annotated. Next, a convolutional neural network (CNN) is trained on each label in the VICUF (binary classifier), or a CNN capable of multi-labeling is trained. The latter CNN may provide better results since certain foods often appear together, while other foods do not. Next, each time a new image is supplied, the CNN will map it to a probability vector, where each component represents the probability that a specific food-related visual cue is in the image. The above steps may be sufficient to create a food logging experience. Given an image, the food image recognition engine can sort items in the food logger depending on their probability value in the output vector.” ¶0188; Fig 1 (220)) Examiner note: Also, refer to ¶0039, ¶0169 and ¶00252 for more CNN details. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Clark-Joseph as modified by Truscott  and Nigam with the ability of having a “crawl component” with “feature extraction techniques” to “parse” different information sources such as “websites” and the function of a “machine learning model” with “visual recognition techniques” including a “convolutional neural network (CNN) for image data”  parsing unstructured data coming from medical product data, as taught by Hadad because it would be “obvious to try” to include a crawler that can automate the extraction and aggregation of data by “parsing” unstructured data from different websites, which are required to further evaluate and have amplified insights of a food product or a “medical product’s consistency and composition”, in this case. Similarly, the use of “convolutional neural network (CNN) for image data” recognition would be essential to identify “objects” shown in an image to “classify” them as “key features” as the applicants explain in ¶0082 from their specifications, which is similar to what this prior art analogously refers when identifying “ingredients” in a “food images” or “food” which would be considered the “object” of study or “drug” container to identify its “active ingredients” or “drug facts” found in its labelling, for this prior art . Finally, Hadad recognizes that a CNN can “be configured to determine an association between a plurality of images with a plurality of foods” (Hadad; ¶0039) and “will map it [a new image] to a probability vector, where each component represents the probability that a specific food-related visual cue is in the image. The above steps may be sufficient to create a food logging experience. Given an image, the food image recognition engine can sort items in the food logger depending on their probability value in the output vector.” (Hadad; ¶0188).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silverbrook (U.S. Pub No. 20050261936 A1) is pertinent because it “broadly relates to a method and apparatus for the protection of products and security documents using machine readable tags disposed on or in a surface of the product or security document.”
Koster (U.S. Pub No. 20050108044 A1) is pertinent because it is “A system including capabilities for identifying, authenticating and/or tracking pharmaceutical drugs contained in a package from the point of manufacture to the point of retail sale or dispensing.”
Le (U.S. Pub No. 20150269593 A1) is pertinent because it “relates to a computer enabled software directed system configured to analyze collected data concerning products such as medical products, and employ such collected data to ascertain product integrity and authenticity and additionally to discern real time data concerning possible counterfeiting.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629